DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1, 10 objected to because of the following informalities:  Limitation “in previously define surveillance area” should be “in previously define-d surveillance area”.  Appropriate correction is required.
Limitation “just sending tracking data the vessel” should be “just sending tracking data of the vessel”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As for claims 1 and 10, limitation “just sending tracking data the vessel using a result of beforehand calculated advance tracking without additional calculating advance tracking” is not described in the specification.  Nothing in the specification talks about the “additional calculating advance tracking”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1, 10 recites the limitation "automatically selected targets " in fourth limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 10 recites the limitation "in previously define surveillance area" in fourth limitation.  Nothing in the claim previously define the surveillance area.

Claims 1, 10 recites the limitation "beforehand calculated advance tracking" in fourth limitation.  Nothing in the claim performs "beforehand calculated advance tracking".

For claims 1 and 10, limitation “just sending tracking data the vessel using a result of beforehand calculated advance tracking without additional calculating advance tracking when an instruction to track the vessel is received by traffic control center” is indefinite and contradicting to the previous limitation “performing advance tracking of the automatically selected targets in previously define surveillance area”. It is noted that the only tracking data which exist may be obtained from “performing advance tracking”  and hence the advanced tracking was already performed but then it is unclear what Applicant means by “result of beforehand calculated advance tracking without additional calculating advance tracking”.  Advanced tracking was already performed, It is unclear if the “additional calculating advance tracking” is different from advanced tracking in 

Claims 5 recites the limitation "the prior selecting the target" in fourth limitation.  There is insufficient antecedent basis for this limitation in the claim.
 
Claims 8 recites the limitation "the generating" in fourth limitation.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HELENA H SERAYDARYAN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648